

117 HR 2167 : GI Bill National Emergency Extended Deadline Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2167IN THE SENATE OF THE UNITED STATESMay 19, 2021Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to provide for extensions of the time limitations for use of entitlement under Department of Veterans Affairs educational assistance programs by reason of school closures due to emergency and other situations, and for other purposes.1.Short titleThis Act may be cited as the GI Bill National Emergency Extended Deadline Act. 2.Extension of time limitation for use of entitlement under Department of Veterans Affairs educational assistance programs by reason of school closures due to emergency and other situations(a)Montgomery GI BillSection 3031 of title 38, United States Code, is amended—(1)in subsection (a), by inserting and subsection (i) after through (g); and(2)by adding at the end the following new subsection:(i)(1)In the case of an individual eligible for educational assistance under this chapter who is prevented from pursuing the individual's chosen program of education before the expiration of the 10-year period for the use of entitlement under this chapter otherwise applicable under this section because of a covered reason, as determined by the Secretary, such 10-year period—(A)shall not run during the period the individual is so prevented from pursuing such program; and(B)shall again begin running on a date determined by the Secretary that is—(i)not earlier than the first day after the individual is able to resume pursuit of a program of education with educational assistance under this chapter; and(ii)not later than 90 days after that day.(2)In this subsection, a covered reason is—(A)the temporary or permanent closure of an educational institution by reason of an emergency situation; or(B)another reason that prevents the individual from pursuing the individual’s chosen program of education, as determined by the Secretary..(b)Post-9/11 Educational Assistance Section 3321(b)(1) of such title is amended—(1)by inserting (A) before Subsections;(2)by striking and (d) and inserting (d), and (i); and(3)by adding at the end the following new subparagraph:(B)Subsection (i) of section 3031 of this title shall apply with respect to the running of the 15-year period described in paragraphs (4)(A) and (5)(A) of this subsection in the same manner as such subsection (i) applies under such section 3031 with respect to the running of the 10-year period described in subsection (a) of such section..3.Extension of period of eligibility by reason of school closures due to emergency and other situations under Department of Veterans Affairs training and rehabilitation program for veterans with service-connected disabilitiesSection 3103 of title 38, United States Code, is amended—(1)in subsection (a), by striking or (g) and inserting (g), or (h); and(2)by adding at the end the following new subsection:(h)(1)In the case of a veteran who is eligible for a vocational rehabilitation program under this chapter and who is prevented from participating in the vocational rehabilitation program within the period of eligibility prescribed in subsection (a) because of a covered reason, as determined by the Secretary, such period of eligibility—(A)shall not run during the period the veteran is so prevented from participating in such program; and(B)shall again begin running on a date determined by the Secretary that is—(i)not earlier than the first day after the veteran is able to resume participation in a vocational rehabilitation program under this chapter; and(ii)not later than 90 days after that day.(2)In this subsection, a covered reason is—(A)the temporary or permanent closure of an educational institution by reason of an emergency situation; or(B)another reason that prevents the veteran from participating in the vocational rehabilitation program, as determined by the Secretary..4.Department of Veterans Affairs disapproval of courses offered by public institutions of higher learning that do not charge veterans the in-State tuition rate for purposes of Survivors’ and Dependents’ Educational Assistance Program(a)In generalSection 3679(c) of title 38, United States Code, is amended—(1)in paragraph (1), by striking or 33 and inserting 33, or 35;(2)in paragraph (2), by adding at the end the following new subparagraph:(D)An individual who is entitled to assistance under section 3510 of this title.; and(3)in paragraph (6), by striking and 33 and inserting 33, and 35.(b)Conforming amendmentsSection 3679(e) of such title is amended—(1)in paragraph (1)—(A)in subparagraph (A), by striking or 33 and inserting , 33, or 35; and(B)in subparagraph (B), by striking or 33 and inserting 33, or 35; and (2)in paragraph (2), by striking or 33 and inserting 33, or 35.(c)Effective dateThe amendments made by this Act shall take effect on the date of the enactment of this Act and shall apply with respect to an academic period that begins on or after August 1, 2022.5.Improvements to information technology services used to process claims for educational assistance(a)Modern information technology serviceThe Secretary of Veterans Affairs shall implement an information technology service to process claims for educational assistance under chapters 30, 33, 35, and 36 of title 38, United States Code, using one or more commercial software systems. The Secretary shall complete such implementation not later than August 1, 2024.(b)Required capabilitiesThe Secretary shall ensure that the modern information technology service under subsection (a) has the following capabilities:(1)As compared to legacy information technology systems—(A)the ability to process claims faster and in a more efficient manner by improving processing integration and accuracy;(B)improved data exchange and reporting; and(C)improved customer integration and simplification of the online experience.(2)Timely communication by employees of the Department of Veterans Affairs to individuals and educational institutions using an online portal that can provide real-time information on claims for educational assistance.(3)The ability to be customized to address future capabilities required by law.(4)Fully automated to the extent practicable for all original and supplemental claims, including with respect to calculating accurate awards.(5)The ability for individuals entitled to educational assistance to electronically apply for, withdraw from, and amend such entitlement, and to reallocate a transferred entitlement.(6)The ability to electronically process changes made by educational institutions.(7)The ability to verify attendance at an educational institution.(8)The ability to process validations made by an educational institution.(c)Initial reportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing information on the cost, schedule, and performance of the project for implementing such system, including, with respect to such project, the following:(1)An estimate of acquisition, implementation, and life cycle costs (including all direct and indirect costs to acquire, implement, operate, and maintain such system).(2)An intended implementation schedule indicating significant milestones, initial operating capability, and full operating capability or completion.(3)Key business, functional, or performance objectives.(4)With respect to both original claims and supplemental claims processed on a monthly basis, statistics regarding—(A)the number of such claims processed using legacy information systems; (B)the number of such claims that were off-ramped and processed manually; and(C)the number of such claims estimated to be processed using the modern information technology service.(5)The amount of savings that are estimated to be realized from using the modern information technology service rather than legacy information technology systems.(6)The estimated accuracy of processing claims.(7)The estimated timeliness for—(A)processing original claims; and(B)processing supplemental claims.(8)A description of how the modern information technology service will—(A)automate the processing of original claims; and(B)automate the processing of supplemental claims.(d)DefinitionsIn this section:(1)The term legacy information technology system means an information technology system used by the Department of Veterans Affairs to process claims for educational assistance under chapters 30, 33, 35, and 36 of title 38, United States Code, before the date on which the Secretary of Veterans Affairs awards a contract under subsection (a) for the modern information technology service.(2)The term modern information technology service means the information technology service implemented under subsection (a) to process claims for educational assistance under chapters 30, 33, 35, and 36 of title 38, United States Code.6.Time period for eligibility under Survivors' And Dependents' Educational Assistance Program of Department of Veterans Affairs(a)In generalSection 3512 of title 38, United States Code, is amended—(1)by redesignating subsection (h) as subsection (f); and(2)by adding at the end the following new subsection:(g)Notwithstanding any other provision of this section, the following persons may be afforded educational assistance under this chapter at any time after August 1, 2023, and without regard to the age of the person:(1)A person who first becomes an eligible person on or after August 1, 2023.(2)A person who—(A)first becomes an eligible person before August 1, 2023; and(B)becomes 18 years of age, or completes secondary schooling, on or after August 1, 2023..(b)Conforming amendmentsSuch section is further amended—(1)in subsection (a), by striking The educational and inserting Except as provided in subsection (g), the educational;(2)in subsection (b)—(A)in paragraph (1)(A), by inserting subsection (g) or after provided in; and(B)in paragraph (2), by striking Notwithstanding and inserting Except as provided in subsection (g), notwithstanding; and(3)in subsection (e), by striking No person and inserting Except as provided in subsection (g), no person. 7.Pilot program on short-term fellowship programs(a)AuthorityThe Assistant Secretary of Labor for Veterans' Employment and Training shall carry out a pilot program under which a State may use a grant or contract under section 4102A(b)(5) of title 38, United States Code, to carry out a short-term fellowship program.(b)Locations; agreementsThe Secretary shall select at least three, but not more than five, States to carry out a short-term fellowship program pursuant to subsection (a). Each such State shall enter into an agreement with a non-profit organization to carry out such program.(c)Short-Term fellowship programEach short-term fellowship program carried out by a State pursuant to subsection (a) shall—(1)consist of veterans participating as fellows with an employer for a period not exceeding 20 weeks;(2)provide to such veterans a monthly stipend during such period; and(3)provide to such veterans an opportunity to be employed on a long-term basis with the employer following such period.(d)Amount of stipendThe amount of the stipend provided to a veteran pursuant to subsection (c)(2) for a month shall be the amount equal to the amount of the wages earned by the veteran during that month for participating in the fellowship.(e)Comptroller General reportNot later than four years after the date on which the pilot program commences under this section, the Comptroller General of the United States shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the pilot program.(f)Definition of StateIn this section, the term State has the meaning given such term in section 4101(6) of title 38, United States Code.(g)Authorization of appropriationsIn addition to funds made available under section 4102A(b)(5) of title 38, United States Code, there is authorized to be appropriated to the Assistant Secretary to carry out the pilot program under this section $15,000,000 for each of fiscal years 2021 through 2025.8.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives May 18, 2021.Cheryl L. Johnson,Clerk